DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on May 14, 2020. Claims 1-11 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority to German Patent Application No. DE 10 2019 207 276.3, filed May 17, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 “control device…configured to” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al., US 20180265076 A1, hereinafter referred to as Hall.
As to claim 1, Hall discloses a method for operating an automated utility vehicle, comprising: 
determining a current weight of the automated utility vehicle and/or a current load distribution of the automated utility vehicle after a change in a load state of the automated utility vehicle (Determine weight – See at least Abstract; Feedback control is responsive to changes in load – See at least ¶2); 
making available the determined current weight and/or the determined current load distribution as current load information (Total weight used in control, i.e. “making available” – See at least Fig. 7); and 
using the available current load information for situation-related adaptation of planning and/or control of a trajectory of the automated utility vehicle (Autonomous control based on load information – See at least Fig. 7).

As to claim 9, Hall discloses a control device for controlling the automated utility vehicle or a loading center is configured to carry out the method (Autonomous control system includes processor, memory, etc. – See at least ¶84).
As to claim 10, Hall discloses a computer program includes commands which, when the computer program is run by a computer, cause the computer to carry out the method (Memory and executable code  – See at least ¶85).

As to claim 11, Hall discloses the computer program is stored on a machine-readable storage medium (Memory and executable code  – See at least ¶85).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 20180265076 A1, in view of Bedegi et al., US 20180170394 A1, hereinafter referred to as Hall, and Bedegi, respectively. 
As to claim 2, Hall discloses parameterizing at least one method for trajectory planning and/or trajectory control of the automated utility vehicle based on the current load information, in order to optimize at least one driving maneuver of the automated utility vehicle in accordance with the current load information (Autonomous control based on load information – See at least Fig. 7).
Hall fails to explicitly disclose a traffic situation lying ahead. However, Bedegi teaches optimizing at least one driving maneuver in accordance with current load information and a traffic situation lying ahead (Consideration of traffic in determining control – See at least ¶19).
Hall discloses automated control of a vehicle based in part on a load state of the vehicle. Bedegi teaches automated control of a vehicle based in part on a load state of the vehicle and in part on present traffic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall and include the feature of a traffic situation lying ahead, as taught by Bedegi, to account for additional factors that affect autonomous control.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 20180265076 A1, in view of Sigmar, US 20180251123 A1, hereinafter referred to as Hall, and Sigmar, respectively. 
As to claim 3, Hall fails to explicitly disclose using the current load information to calibrate and/or to verify spring travel, adjustable in accordance with a load, at at least one wheel suspension element of the automated utility vehicle and/or for calibrating and/or verifying an electronic ride level control system of the automated utility vehicle. However, Sigmar teaches using current load information to calibrate spring travel adjustable in accordance with a load, at at least one wheel suspension element of the automated utility vehicle (Adapt suspension according to load – See at least ¶51).
Hall discloses automated control of a vehicle based in part on a load stated of the vehicle. Sigmar teaches adapting a suspension of a vehicle based in part on a load state of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall and include the feature of using current load information to calibrate spring travel adjustable in accordance with a load, at at least one wheel suspension element of the automated utility vehicle, as taught by Sigmar, to particularize suspension control based on load as is known in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 20180265076 A1, in view of Mount et al., US 20170234722 A1, hereinafter referred to as Hall, and Mount, respectively. 
As to claim 4, Hall fails to explicitly disclose the current load information is determined within a scope of a loading process at a loading center using a balance of Determine load based on first loading condition of empty and second loading condition of fully loaded using in-ground scale – See at least ¶50).
Hall discloses automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall and include the feature of the current load information is determined within a scope of a loading process at a loading center using a balance of the loading center and is made available to the automated utility vehicle, as taught by Mount, to improve vehicle load detection as is known in the art.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 20180265076 A1, in view of Mount et al., US 20170234722 A1 as applied to claim 4 above, and further in view of Wu,  US 20190025844 A1, hereinafter referred, to as Hall, Mount, and Wu, respectively.

As to claim 5, the combination of Hall and Mount fails to explicitly disclose:

determining a stopping position on the balance, in which position the automated utility vehicle is arranged in an optimum fashion on the balance; and 
outputting control signals in order to move the automated utility vehicle from the current position to the stopping position, along the trajectory.

However, Wu teaches:
determining the trajectory from a current position of the automated utility vehicle at the loading center to the balance (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1); 
determining a stopping position on the balance, in which position the automated utility vehicle is arranged in an optimum fashion on the balance (Stop at weigh position – See at least Abstract and Fig. 1); and 
outputting control signals in order to move the automated utility vehicle from the current position to the stopping position, along the trajectory (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1).

Hall discloses automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information and accounting for an empty load versus a fully loaded state. Wu teaches automatically operating a vehicle at a weigh station in order to weigh the vehicle.


As to claim 6, Hall fails to explicitly disclose determining the current weight and/or the current load distribution using the balance, which is segmented into a plurality of load receptors. However, Mount teaches determining the current weight and/or the current load distribution using the balance, which is segmented into a plurality of load receptors (Plurality of portions of scale – See at least ¶34 and Fig. 1).
Hall discloses automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information wherein the balance comprises a plurality of subportions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hall and include the feature of determining the current weight and/or the current load distribution using the balance, which is segmented into a plurality of load receptors, as taught by Mount, to improve vehicle load detection as is known in the art.

The combination of Hall and Mount fails to explicitly disclose a length of the balance and/or dimensions of individual load receptors of the plurality of load receptors are made available as balance information, and wherein the balance information is used to determine the stopping position of the automated utility vehicle on the balance in See at least Abstract of Wu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hall and Mount include the feature of a length of the balance and/or dimensions of individual load receptors of the plurality of load receptors are made available as balance information, and wherein the balance information is used to determine the stopping position of the automated utility vehicle on the balance in such a way that each axle of the automated utility vehicle comes to rest on a respective individual load receptor of the balance because Mount teaches a scale/balance comprising a plurality of subcomponents wherein a vehicle must be aligned with the plurality of subcomponents in order to operate (See at least Fig. 1) and Wu teaches automatically guiding a vehicle for weighing with respect to a balance/scale.

As to claim 7, the combination of Hall, Mount, and Wu fails to explicitly disclose the current length and/or the current position is determined using at least one infrastructure sensor of the loading center and is made available as the current position information to the automated utility vehicle, the current position information is used to control the movement of the automated utility vehicle onto the balance. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hall, Mount, and Wu and include the feature of the current length and/or the current position is determined using at least 

As to claim 8, Hall discloses the automated utility vehicle is embodied as a tractor-trailer combination composed of a tractor machine and at least one trailer, and the determination of the current weight and/or of the current load distribution takes place in a plurality of sub-steps in that control signals are output which control the movement of the automated utility vehicle (Tractor and trailer arrangement – See at least Fig. 2; Plurality of substeps for disclosed control – See at least Abstract).
The combination of Hall and Mount fails to explicitly disclose controlling the movement of the automated utility vehicle onto the balance in such a way that the tractor machine and each trailer each come to a standstill separately and successively on the balance. However, Wu teaches controlling the movement of the automated utility vehicle onto the balance in such a way that the tractor machine and each trailer each come to a standstill separately and successively on the balance (Automatically drive vehicle to weigh position – See at least Abstract and Fig. 1).
Hall discloses automated control of a vehicle based in part on a load stated of the vehicle. Mount teaches using a balance to determine current load information. Wu teaches automatically operating a vehicle at a weigh station in order to weigh the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668